Citation Nr: 0821133	
Decision Date: 06/27/08    Archive Date: 07/02/08

DOCKET NO.  06-23 288	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for 
post-traumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Kenneth M. Carpenter, Attorney 
at Law


ATTORNEY FOR THE BOARD

J. D. Watson, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1967 to February 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2005 rating decision of the 
RO in Wichita, Kansas, which granted service connection for 
PTSD and assigned an initial 10 percent rating.  The veteran 
filed a timely notice of disagreement as to the rating 
assigned.  Subsequently, in a September 2005 rating decision, 
the RO increased the veteran's initial disability rating for 
PTSD to 30 percent, effective from the date of the original 
claim for service connection.  Where a claimant has filed a 
notice of disagreement as to an RO decision assigning a 
particular rating, a subsequent RO decision awarding a higher 
rating, but less than the maximum available benefit, does not 
abrogate the appeal.  AB v. Brown, 6 Vet. App. 35 (1993).

Furthermore, the Board notes that the RO has not adjudicated 
the veteran's July 2006 claim for TDIU.  In a September 2006 
deferred rating decision, the RO found that the veteran's 
claim for TDIU was "inextricably intertwined" with the 
current issue on appeal and that no further action would be 
taken on the issue of TDIU until a determination was made as 
to the current issue on appeal.  In a July 2007 statement, 
the veteran's representative requested that the current claim 
on appeal be remanded with the instruction that the RO 
adjudicate the claims together.  Despite the somewhat related 
nature of the issues, the Board finds that the issue of TDIU 
is not inextricably intertwined with the claim for a higher 
initial rating for PTSD.  Thus, these issues are not 
inextricably intertwined.  As the claim for TDIU has not yet 
been adjudicated by the RO, that issue is REFERRED to the RO 
for appropriate action without further delay.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the veteran 
if further action is required on his part.


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board regrets the additional delay, it is necessary to 
ensure that due process is followed and that there is a 
complete record upon which to decide the veteran's claim so 
that he is afforded every possible consideration.

In reviewing the record, the Board observes that the veteran 
was last afforded a VA examination for compensation purposes 
in December 2005.  Since that examination, the veteran has 
submitted medical evidence suggesting his PTSD symptoms may 
have worsened.  Specifically, in April 2007, the veteran 
submitted a statement from his VA treating psychologist 
finding that the veteran's PTSD symptoms were severe and 
included paranoia, dissociative episodes, and a loss of 
contact with his surroundings.  In addition, the available 
medical evidence of record contains somewhat conflicting 
findings regarding the veteran's PTSD symptomatology, 
rendering the current state of the veteran's disability 
unclear.  As the veteran was last afforded an examination 
almost two and a half years ago and the combined medical 
evidence of record does not indicate a clear disability 
picture, the veteran should be afforded a new VA examination 
to determine the current state of his disability.  See, e.g., 
Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 
6 Vet. App. 377 (1994); VAOPGCPREC 11-95.

Furthermore, the record indicates that the veteran is 
receiving regular mental health treatment for his PTSD at the 
VAMC in Wichita, Kansas; however, the most recent VA 
treatment record that has been associated with the veteran's 
claims file is dated in June 2006.  Thus, there is reason to 
believe that more current VA medical records exist that 
reflect the current nature of the veteran's disability.  When 
pertinent medical records exist, especially records in VA's 
possession, VA is on notice of their existence and has a duty 
to assist the veteran to attempt to obtain them.  See Ivey v. 
Derwinski, 2 Vet. App. 320, 323 (1992); see also Jolley v. 
Derwinski, 1, Vet. App. 37 (1990).  These records should be 
obtained in compliance with VA's duty to assist.

Also, following certification of the current appeal, 
additional pertinent medical records, consisting of an April 
2007 statement from the veteran's VA treating psychologist, 
was incorporated into the claims file.  This additional 
medical evidence was not considered by the RO, and the 
veteran has not submitted a waiver of RO consideration of 
that evidence.  Evidence received by the Board that has not 
been reviewed initially by the RO must be referred back to 
the RO for review, unless the veteran waives his procedural 
right or the Board determines that the veteran's claim is to 
be granted.  See 38 C.F.R. § 20.1304.  As the veteran has not 
waived consideration of that evidence, the Board refers it to 
the RO/AMC for appropriate consideration.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the claims 
file copies of all VA treatment records 
not already of record.

2.  Schedule the veteran for a VA 
psychiatric examination to assess the 
nature and current severity of his 
service-connected PTSD.  The claims file 
must be made available to the examiner for 
review of pertinent documents therein and 
the examiner should indicate in his/her 
report whether or not the claims file was 
reviewed.  All necessary tests, including 
a Global Assessment of Functioning, should 
be conducted, and the findings and 
diagnoses should be reported in detail.

The examiner should report the veteran's 
current manifestations of PTSD in terms 
that address the rating schedule.  The 
examiner should also describe the effect of 
PTSD on the veteran's daily life.  If any 
of the information requested above cannot 
be provided without resort to speculation, 
it must be noted in the examination report.  
A complete rationale should accompany all 
opinions provided.

3.  The AMC should then readjudicate the 
claim on appeal in light of all of the 
evidence of record, including the April 
2007 statement of the veteran's VA 
treating psychologist.  If the issue 
remains denied, the veteran and his 
representative should be provided with a 
supplemental statement of the case as to 
the issue on appeal and afforded a 
reasonable period of time within which to 
respond thereto.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the veteran until further notice.  
However, the Board takes this opportunity to advise the 
veteran that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated.  The veteran is also advised that 
failure to report for any scheduled examination may result in 
the denial of the claim.  See 38 C.F.R. § 3.655 (2007).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

